Appeal by the defen*963dant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered March 29, 2007, convicting him of criminal sale of a controlled substance in the second degree (two counts), criminal sale of a firearm in the third degree (eight counts), and criminal possession of a weapon in the third degree (ten counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that he was denied a fair trial by certain remarks made by the prosecutor during summation. However, this argument is not preserved for appellate review because the defendant either failed to make specific and timely objections, or failed to seek curative instructions or move for a mistrial (see CPL 470.05 [2]; People v Morris, 2 AD3d 652, 653 [2003]). In any event, the challenged remarks constituted fair comment on the evidence (see People v Ashwal, 39 NY2d 105, 109 [1976]), were responsive to arguments presented in the defense counsel’s summation (see People v Galloway, 54 NY2d 396, 400-401 [1981]; People v Baker, 251 AD2d 592 [1998]), or were harmless (see People v Crimmins, 36 NY2d 230, 239 [1975]). Fisher, J.P., Florio, Balkin and Belen, JJ., concur.